DalliNGER, Judge:
These appeals to reappraisement involve the values of various types of screws exported from Belgium and imported into the port of New Orleans, La., on August 16 and January 26,1937.
The appraised values in these cases appear to have been the result of a misunderstanding on the part of the appraising officers.
At the hearing held at New Orleans, La., on April 14, 1942, Eugene Bertaut, the examiner who passed the instant importations, testified as follows:
Direct examination by Mr. Vitale:
Q. Mr. Bertaut, I ask you to look at the official papers in this case, and to tell me after carefully examining same, if you returned the merchandise in that case for dutiable value purposes? — A. I did.
* * * * * ^ *
Q. You know that these cases have been partially tried? — A. I do.
Q. Have you examined certain of the evidence, or all of the evidence in the case taken so far? — A. I did.
Q. Did you examine in particular, Exhibits B and D, contained in the record so far taken? — A. I did.
Q. After reading the evidence thus far taken, and in particular Exhibits B and D, did you find that there was anything wrong with the return that you made?'— A. I found it was erroneous.
Q. In what respect will this paper I show you refresh your recollection? — A. Yes.
Q. In what respect was the return erroneous, what should it have been? Just tell us in your own words. — A. It should have been appraised at a certain list.
Q. Are you satisfied Mr. Bertaut, that the appraisement of the merchandise in question should have been made at unit prices as per the old price list, which is Exhibit B, in this case, less the trade discounts as per Exhibit D, in this case, less charges shown on the invoice for P. O. B. charges to port of shipment; ocean freight and insurance; and consular fee; are you satisfied as to them? — A. That is what it should have been.
Q. You say that is what it should have been? — A. That is what it should have been.
Q. That is what it should have been?' — A. Exactly.
Q. You have made a thorough investigation of this matter?' — A. I have.
*588Mr. Vitale. That is all. I might state to the court, I have also discussed this matter with the United States appraiser at this port, Mr. Ramirez, and he is satisfied to the effect the mistake was made, and that the value should be as indicated by Mr. Bertaut, in his testimony this morning.
Exhibits B and D, referred to in the above-quoted testimony, are exhibits attached to a report of Karl M. Richards, Treasury representative, which report was admitted in evidence as defendant’s collective exhibit 5. Exhibit B of such report is a base price list of the manufacturer herein, and exhibit D of said report is a chart of all sales made by this manufacturer for exportation to the United States, except the sales made to the parties involved herein.
On this record I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are as listed in schedule A, hereto attached and made a pai't of this decision.
Judgment will be rendered accordingly.




*589



*590


As to all the foregoing, less transport charges to shipping port, expenses, freight from Antwerp to New Orleans and insurance, putting on board as invoiced.